Citation Nr: 1448101	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Cleveland, Ohio Regional Office (RO) of the United States Department of Veteran Affairs (VA).

In his March 2010 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  In January 2012, the Veteran resubmitted his substantive appeal and indicated he did not wish to appear at a hearing.  The Board finds the hearing request has been withdrawn.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has hearing loss and tinnitus as a result of his military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Service connection for tinnitus loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran essentially contends that hearing loss and tinnitus were caused by in-service noise exposure.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was Basic Field Artillery, which is consistent with his report of noise exposure.

Initially, the Board notes that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2013) for the purposes of service connection.

However, there are conflicting opinions on whether or not the Veteran has hearing loss and tinnitus as a result of in-service noise exposure.  Although the December 2008 VA examiner determined that the Veteran's hearing loss and tinnitus were not caused by in-service noise exposure as there was no complaint of hearing loss or tinnitus on separation; a VA audiologist opined in a January 2008 VA progress note that the Veteran's hearing loss and tinnitus is at least as likely as not related to his service in Vietnam working in artillery.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claims is in relative equipoise.  Resolving doubt in favor of the Veteran, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


